IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                           No. 80849-4-I

                           Respondent,          DIVISION ONE

               v.                               PUBLISHED OPINION

 CHRISTOPHER SEAN BURRUS,

                           Appellant.


       CHUN, J. — Christopher Burrus poured gasoline on Kasey Busch and

threw a lit flare at him, causing him to catch fire. Busch suffered second and

third degree burns on 30 percent of his body. The State charged Burrus with

attempted first degree murder with the aggravating factor that his conduct

manifested deliberate cruelty. The jury found Burrus guilty as charged. Based

on the jury’s finding of deliberate cruelty, the trial court imposed an exceptional

sentence. Burrus challenges the to-convict instruction and the exceptional

sentence. We affirm.

                                 I. BACKGROUND

       Burrus spent time at an industrial warehouse referred to as “the shop,”

where he would occasionally work, salvaging materials and electronics, and

sleep. Joe Colella, whose family owned the shop, and Ryan Moore lived there

and Burrus had known them for years. Busch occasionally looked for welding

work at the shop and knew Burrus, Colella, and Moore.
No. 80849-4-I/2


       During the summer of 2017, following a dispute, Colella told Burrus he

was not welcome in the shop. By November, Burrus was staying with his then-

girlfriend Chantal Lotorto and was not sleeping at the shop. Burrus claims that

Lotorto dated Busch before dating him, but the State disputes this. Busch

testified that he and Lotorto never got along and that he suspected that she had

stolen some of his work tools.

       In November 2017, Busch lost his home and began sleeping at the shop.

A few days later, Lotorto went to the shop to remove her belongings upon

Colella’s request. Burrus went with her. Because he was unwelcome in the

shop, Burrus waited outside by Lotorto’s van. Busch noticed that Lotorto was

carrying a specialized wrench that he suspected she had stolen from him. He

accused her of stealing it and grabbed it. The two struggled over the wrench and

then Busch released it, causing Lotorto to fall backwards. Busch testified that

Lotorto then raised the wrench as if to strike him, he picked up a tool to defend

himself, and she turned and left the shop. Lotorto told Burrus that she had fought

with Busch and showed him a small mark on her face that she indicated that

Busch caused. Burrus said he was “a little hurt and frustrated” as a result.

       Busch went outside to speak with Burrus and offered him $50 to get the

wrench back from Lotorto. Busch testified that during this conversation he saw

no indication that Burrus was angry with him.

       Busch and Moore then left the shop to go to a scrapyard; they were gone

for about an hour. When they returned, Moore saw Burrus poke his head around

the corner of the building and then duck back into the alley where Lotorto’s van


                                         2
No. 80849-4-I/3


was parked. Burrus emerged from the alley holding a “Big Gulp” cup. As Burrus

approached the car, Busch saw something in Burrus’s sleeve, which he thought

might be his stolen wrench. Burrus spoke briefly with Moore and then

approached Busch. He called out to Busch and threw the contents of the cup on

Busch. Busch immediately realized that the cup contained gasoline and began

to flee. Burrus then lit a roadside flare and threw it at Busch, causing him to

catch fire. Busch rolled into the street desperately trying to extinguish the flames.

Burrus fled the scene. Moore tried to put out the fire but caught himself on fire as

well. Colella dragged a hose from the shop and extinguished the flames.

Multiple passersby called 911. When first responders arrived, Busch was in

extreme pain. Busch suffered second and third degree burns on over 30 percent

of his body. Busch underwent skin grafts and remained in the hospital for almost

two months to recover.

       The State charged Burrus with attempted first degree murder with the

aggravating factor that his conduct manifested deliberate cruelty.

       During trial, Burrus admitted to dumping gasoline on Busch and throwing a

lit flare at him. But he denied intending to kill Busch. Burrus testified that his

intention was to intimidate Busch and look like he was standing up for Lotorto in

front of the others by causing a quick burst of flames. Burrus said he expected

that lighting gasoline would result in a similar flame as lighting lighter fluid and

was horrified by what actually happened. Burrus said he had not decided to

engage in this conduct until he was approaching Busch and that he had the




                                           3
No. 80849-4-I/4


gasoline in a cup because he had been “huffing”1 it. He also said that he had the

flare because he had picked it up and put it in his pocket earlier that day.

       The trial court instructed the jury on attempted first degree murder. The

to-convict instruction for attempted first degree murder did not contain the

element of premeditation. After the jury had begun its deliberation, Burrus

requested that the trial court instruct the jury on the lesser included count of

attempted second degree murder. The court did so. The parties gave

supplemental closing arguments based on the added instruction.

       The jury found Burrus guilty of attempted first degree murder and found

that the State proved the aggravating factor of deliberate cruelty.

       The State sought an exceptional sentence of 300 months. The standard

sentence range for the crime is 180–240 months. During the sentencing hearing,

Busch asked the court to give Burrus the lowest sentence possible. Burrus

requested a mid-range sentence of 210 months and apologized to Busch. The

trial court found that the aggravating factor of deliberate cruelty was a compelling

reason to justify an exceptional sentence and imposed a sentence of 300

months.

                                    II. ANALYSIS

   A. Instructional Error

       Burrus says that the trial court erred by omitting the element of

premeditation in its to-convict instruction for attempted first degree murder.2 The

       1
        “Huffing” refers to inhaling fumes to achieve a high.
       2
        Though Burrus did not object on this ground below, “[t]he issue of omission of
an element from that instruction is of sufficient constitutional magnitude to warrant


                                           4
No. 80849-4-I/5


State responds that the court was not required to do so. We agree with the

State.

         “[W]e review the challenged instructions de novo in the context of the

instructions as a whole.” State v. Imokawa, 194 Wn.2d 391, 396, 450 P.3d 159

(2019).

         “Jury instructions satisfy due process ‘when, taken as a whole, they

properly inform the jury of the applicable law, are not misleading, and permit the

defendant to argue his theory of the case.’” State v. Orn, No. 98056-0, slip op. at

21–22 (Wash. Mar. 18, 2021) https://www.courts.wa.gov/opinions.pdf/980560.pdf

(quoting State v. Tili, 139 Wn.2d 107, 126, 985 P.2d 365 (1999)); U.S. CONST.

amend. XIV; CONST. art. I, § 3. A to-convict instruction must “‘contain all of the

elements of the crime because it serves as a ‘yardstick’ by which the jury

measures the evidence to determine guilt or innocence.’” Orn, slip op. at 22

(quoting State v. Smith, 131 Wn.2d 258, 263, 930 P.2d 917 (1997)).

         “The statutory crime of attempt ‘contains two essential elements the State

has to prove to secure a conviction: (1) intent to commit a specific crime and

(2) any act constituting a substantial step toward the commission of that crime.’”

Id. (quoting State v. Nelson, 191 Wn.2d 61, 71, 419 P.3d 410 (2018)). A to-

convict instruction for an attempt crime “need not also set out the elements of the

substantive crime attempted,” those elements “may be contained in a separate,




review when raised for the first time on appeal.” State v. Mills, 154 Wn.2d 1, 6, 109 P.3d
415 (2005); see RAP 2.5(a)(3).


                                            5
No. 80849-4-I/6


definitional jury instruction.” Id. (citing State v. DeRyke, 149 Wn.2d 906, 911, 73

P.3d 1000 (2003); State v. Nelson, 191 Wn.2d 61, 72, 419 P.3d 410 (2018)).

       Our Supreme Court held in Orn that a to-convict instruction for attempted

first degree murder need not include the element of premeditation. Id. at 22–24.

In Orn, the trial court instructed the jury on attempted first degree murder based

on WPIC 100.02. Id. at 23. The instruction provided
               To convict the defendant of the crime of attempted murder in
       the first degree . . . each of the following elements of the crime must
       be proved beyond a reasonable doubt:
               (1) That on or about August 2, 2016, the defendant did an act
       that was a substantial step toward the commission of murder in the
       first degree;
               (2) That the act was done with the intent to commit murder in
       the first degree; and
              (3) That the act occurred in the State of Washington.

Id. (alteration in original). A separate instruction defined first degree murder as

follows: “A person commits the crime of murder in the first degree when, with a

premeditated intent to cause the death of another person, he or she causes the

death of such person.” Id. (emphasis added). The court determined that the “to-

convict instruction did not omit any essential element of the crime of attempt, and

‘taken as a whole’ the jury instructions ‘properly inform[ed] the jury of the

applicable law.’” Id. at 24 (quoting Tili, 139 Wn.2d at 126).

       Here, the trial court gave this to-convict instruction to the jury:
            To convict the defendant of the crime of attempted murder in the
       first degree, each of the following elements of the crime must be
       proved beyond a reasonable doubt:
            (1) That on or about November 7, 2017, the defendant did an act
       that was a substantial step toward the commission of murder in the
       first degree;


                                           6
No. 80849-4-I/7


            (2) That the act was done with the intent to commit murder in the
       first degree; and
           (3) That the act occurred in the State of Washington.

As in Orn, this instruction is based on WPIC 100.02. A separate instruction

provided, “A person commits the crime of murder in the first degree when, with a

premeditated intent to cause the death of another person, he or she causes the

death of such person or of a third person.” (Emphasis added.) And the trial court

defined premeditation in another instruction.

       The instructions given here are nearly identical to those given in Orn. Our

Supreme Court has held that a trial court does not err by giving such instructions.

We conclude that the trial court did not err in omitting premeditation from the to-

convict instruction for attempted first degree murder.

   B. Exceptional Sentence

       Burrus says that for several reasons, the trial court erred in imposing an

exceptional sentence based on the jury’s finding of deliberate cruelty. 3 We

disagree with his arguments.

       Under the Sentencing Reform Act, generally, a court must impose a

sentence within the standard range. RCW 9.94A.505. A court may impose a

sentence outside the standard range if it finds “substantial and compelling

reasons justifying an exceptional sentence.” RCW 9.94A.535. The existence of

an aggravating factor may support an exceptional sentence. RCW 9.94A.535(3).

Aside from limited exceptions, the facts supporting an aggravating factor must be


       3
         Because we conclude that the trial court did not improperly instruct the jury, we
do not address Burrus’s contention that improper instruction resulted in an improper
exceptional sentence.


                                            7
No. 80849-4-I/8


found by a unanimous jury. RCW 9.94A.535; RCW 9.94A.537(3). One such

aggravating factor is when “[t]he defendant’s conduct during the commission of

the current offense manifested deliberate cruelty to the victim.”

RCW 9.94A.535(3)(a).

       The trial court instructed the jury that it must determine “[w]hether the

defendant’s conduct during the commission of the crime manifested deliberate

cruelty to the victim.” The instructions defined deliberate cruelty as “gratuitous

violence or other conduct that inflicts physical, psychological, or emotional pain

as an end in itself, and which goes beyond what is inherent in the elements of the

crime.” The jury returned a special verdict form finding that Burrus’s conduct

manifested deliberate cruelty. The trial court imposed an exceptional sentence

based on the jury’s finding.

       1. Sufficiency of the evidence

       Burrus says insufficient evidence supports the jury’s finding of deliberate

cruelty. He contends that because the State failed to provide comparative

evidence of typical attempted first degree murders, the jury had insufficient

evidence to determine whether the facts here were atypical. The State responds

that it was not required to provide examples of typical attempted first degree

murders and that the jury was able to use its common experience to determine

whether Burrus’s actions were deliberately cruel. We agree with the State.

       The State must prove the facts supporting an aggravating factor to a jury

beyond a reasonable doubt. RCW 9.94A.537(3). We review the sufficiency of

the evidence for an aggravating factor in the same way as we review it for the


                                          8
No. 80849-4-I/9


elements of a crime. State v. Zigan, 166 Wn. App. 597, 601, 270 P.3d 625

(2012). “Under this standard, we review the evidence in the light most favorable

to the State to determine whether any rational trier of fact could have found the

presence of the aggravating circumstances beyond a reasonable doubt.” Id. at

601–02.

       Burrus cites State v. Suleiman, 158 Wn. 2d 280, 143 P.3d 795 (2006), to

support his contention that the State is required to provide comparative evidence

of typical attempted first degree murders. But Suleiman is distinguishable. The

case concerns whether the defendant’s stipulation of facts sufficed to waive the

requirement that a jury find facts supporting an aggravating factor beyond a

reasonable doubt. Id. at 294. The court held that the aggravating factors the

sentencing court relied upon necessarily involved judicial fact finding, which ran

afoul of Blakely’s4 requirement that a jury find those facts. Id. at 294 n.5. Burrus

relies on this language in Suleiman: “a determination of whether this crime was

far more egregious than the typical vehicular assault also necessarily requires a

factual comparison.” Id. But that language concerns whether the sentencing

court exercised judicial fact finding, it does not create a requirement that the

State must provide comparative evidence. Burrus does not cite any case

imposing such a requirement. It is within a jury’s capability, based on their

common sense and common experience, to determine that dousing a person in

gasoline, lighting them on fire, and then leaving them to burn is deliberately cruel.

See State v. Boyle, 183 Wn. App. 1, 13, 335 P.3d 954 (2014) (“A juror properly

       4
           Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 2533 (2004).


                                            9
No. 80849-4-I/10


brings his or her opinions, insights, common sense, and everyday life experience

into deliberations.”). We conclude that the lack of comparative evidence does

not mean that insufficient evidence supported the jury’s finding of deliberate

cruelty.

       2. Vagueness

       Burrus says the aggravating factor of deliberate cruelty is

unconstitutionally vague. He contends that aggravating factors are elements of

the charged crime and are thus subject to a vagueness challenge. The State

responds that the vagueness doctrine does not apply to the deliberate cruelty

aggravating factor, and even if it did, the factor is not unconstitutionally vague.

We conclude that the vagueness doctrine does not apply to the aggravating

factor of deliberate cruelty.

       “We review the constitutionality of a statute de novo.” State v. Eckblad,

152 Wn.2d 515, 518, 98 P.3d 1184 (2004). “Vagueness challenges ‘are

evaluated in light of the particular facts of each case,’ unless the First

Amendment is implicated.” Id. (quoting City of Bremerton v. Spears, 134 Wn.2d

141, 159, 949 P.2d 347 (1998)).

       Under the due process clauses of the Washington and United States

constitutions, a legal prohibition is “‘unconstitutionally vague if (1) it does not

sufficiently define the proscribed conduct so an ordinary person can understand

the prohibition or (2) it does not provide sufficiently ascertainable standards to

protect against arbitrary enforcement.’” State v. Wallmuller, 194 Wn.2d 234, 239,

449 P.3d 619 (2019) (quoting State v. Padilla, 190 Wn.2d 672, 677, 416 P.3d


                                           10
No. 80849-4-I/11


712 (2018)); U.S. CONST. amend. XIV; CONST. art. I, § 3. “For purposes of the

vagueness doctrine, our cases do not distinguish between state and federal

protections.” Wallmuller, 194 Wn.2d at 239.

              a. State v. Baldwin

       Our Supreme Court held in State v. Baldwin, 150 Wn.2d 448, 459, 78 P.3d

1005 (2003), that the vagueness doctrine did not apply to the then-existing

aggravating factors in the Sentencing Reform Act. Under former

RCW 9.94A.120 (2000), the trial court was permitted to impose an exceptional

sentence upon finding substantial and compelling reasons to do so. Id. at 458–

59. Former RCW 9.94A.3905 listed aggravating factors, including deliberate

cruelty, that the trial court could use to justify an exceptional sentence, but it was

not required that a jury find the facts underlying the factors. Id. at 459. The

defendant challenged those provisions as unconstitutionally vague. Id. at 457.

       The court determined that the vagueness doctrine focuses on two

concerns: fair notice of proscribed conduct and preventing arbitrary application of

the law. Id. at 458. The court said the doctrine “focus[es] on laws that prohibit or

require conduct,” and because the sentencing guidelines did not define conduct

or allow for arbitrary application, the “due process considerations that underlie

the void-for-vagueness doctrine have no application in the context of sentencing

guidelines.” Id. at 459.




       “The statutes’ present equivalents lie in RCW 9.94A.535.” State v. DeVore, 2
       5

Wn. App. 2d 651, 661, 413 P.3d 58 (2018).


                                          11
No. 80849-4-I/12


       In reaching its holding, the court noted that the sentencing guidelines “do

not inform the public of the penalties attached to a criminal conduct nor do they

vary the statutory maximum and minimum penalties assigned to illegal conduct

by the legislature.” Id. The court also emphasized, “[f]undamental to both

statutes being challenged is the notion that a court is free to exercise discretion

in fashioning a sentence.” Id. at 460. The court said, “[t]he guidelines are

intended only to structure discretionary decisions affecting sentences; they do

not specify that a particular sentence must be imposed. Since nothing in these

guideline statutes requires a certain outcome, the statutes create no

constitutionally protectable liberty interest.” Id. at 461.

              b. Whether Baldwin controls

       Burrus says that Blakely invalidates Baldwin’s holding. In Blakely, the

United States Supreme Court held that under the Sixth Amendment, the facts

supporting an exceptional sentence beyond the standard range must be found by

a jury. Id. at 296. The Court explained that a court may impose a sentence

above the standard range only if a jury finding of an aggravating factor supports

an exceptional sentence. Id. In light of Blakely, the legislature amended the

Sentencing Reform Act to require that a jury find the underlying facts for an

aggravating factor unless limited exceptions apply. See RCW 9.94A.535;

RCW 9.94A.537(3). Thus, Burrus contends, the trial court’s sentencing decision

is no longer discretionary in the way that it was when the court decided Baldwin

and its reasoning no longer applies.




                                           12
No. 80849-4-I/13


       Yet this court has rejected the contention that Baldwin no longer applies

after Blakely. See State v. DeVore, 2 Wn. App. 2d 651, 665, 413 P.3d 58 (2018)

(“we hold that challenges to the destructive impact factor and other aggravating

factors under RCW 9.94A.535(3) do not merit review under the void for

vagueness doctrine.”); State v. Brush, 5 Wn. App. 2d 40, 63, 425 P.3d 545

(2018) (“We hold that Baldwin remains good law. Accordingly, we apply Baldwin

and hold that Brush cannot assert a vagueness challenge to

RCW 9.94A.535(3)(h)(i).”).

       Burrus says that Brush and DeVore incorrectly rely on a determination that

a jury’s finding of an aggravating factor does not alter the sentencing range.

Burrus contends that because a jury’s finding of an aggravator allows a court to

impose an exceptional sentence up to the statutory maximum, rather than within

the standard range, the existence of an aggravating factor does alter the

sentencing range. Burrus recognizes that the aggravating factors here do not

change the minimum sentence but says that the increase in the allowable

sentence length renders the reasoning in Brush and DeVore flawed.

       We disagree. As this court noted in Brush, “the aggravating factors in

RCW 9.94A.535(3) do not fix sentences or the ranges of sentences for any crime

and do not vary any statutory minimum or maximum sentence.” 5 Wn. App. 2d at

61; see also DeVore, 2 Wn. App. 2d at 665 (“The trial court must still sentence

the defendant within the statutory maximum of the crime”). A jury’s finding of

deliberate cruelty does “not specify that a particular sentence must be imposed”

or “require[ ] a certain outcome.” Baldwin, 150 Wn.2d at 461. “RCW 9.94A.535


                                        13
No. 80849-4-I/14


still provides the trial court with discretionary authority to impose or not to impose

an exceptional sentence even when the jury finds an aggravating factor.” Brush,

5 Wn. App. 2d at 62.

       Burrus also says that the two United States Supreme Court cases that

DeVore and Brush cite—Johnson v. United States, 576 U.S. 591, 135 S. Ct.

2551, 192 L. Ed. 2d 569 (2015) and Beckles v. United States, 137 S. Ct. 886,

197 L. Ed. 2d 145 (2017)—support his position.

       In Johnson, the Court applied the vagueness doctrine to a provision of the

Armed Career Criminal Act, which increased the applicable sentence from a

maximum of 10 years to a minimum of 15 years. 576 U.S. at 593, 596. The

Court stated that the vagueness doctrine applies “not only to statutes defining

elements of crimes, but also to statutes fixing sentences.” Id. at 596.

       In Beckles, the Court held that a provision containing almost identical

language to the provision at issue in Johnson was not subject to the vagueness

doctrine specifically because the provision was an advisory sentencing guideline.

137 S. Ct. at 892. The Court noted “the advisory Guidelines do not fix the

permissible range of sentences. To the contrary, they merely guide the exercise

of a court’s discretion in choosing an appropriate sentence within the statutory

range.” Id. The Court also said that the guidelines “advise sentencing courts

how to exercise their discretion within the bounds established by Congress.” Id.

at 895.

          Burrus contends that the aggravating factors in this case are

distinguishable from the advisory guidelines in Beckles and therefore are subject


                                          14
No. 80849-4-I/15


to the vagueness doctrine. Burrus emphasizes that, unlike in Beckles, the

“existence of an aggravator is necessary to impose” an exceptional sentence.

But Burrus confuses a necessary factor with a sufficient once. Though the jury’s

finding of deliberate cruelty increases the permissible sentence to the statutory

maximum, it does not require an exceptional sentence. As in Beckles, the trial

court is still free to exercise its discretion in determining the appropriate

sentence.

       Burrus also says that because Beckles holds that the vagueness doctrine

applies to laws that permit a jury to “prescribe the sentences or sentencing range

available,” it applies to aggravating factors. Id. at 894–95. Burrus contends that

RCW 9.94A.535 is a law permitting the jury to prescribe the sentencing range

because it allows the trial court to impose a sentence up to the statutory

maximum. But as discussed above, the jury’s finding of deliberate cruelty

permits but does not require a sentence up to the statutory maximum, which

remains unchanged.

       In light of the foregoing, we conclude that Baldwin controls here. The trial

court’s sentencing decision remains discretionary despite Blakely’s requirement

that a jury find the facts supporting the aggravating factors. Because the jury’s

finding of deliberate cruelty does not change the statutory minimum or maximum

sentence, and does not require a specific sentence, it does not affect a person’s

ability to know the penalty for certain conduct. See Baldwin, 150 Wn.2d at 459

(noting that the former aggravating factors do not “inform the public of the

penalties attached to a criminal conduct nor do they vary the statutory maximum


                                          15
No. 80849-4-I/16


and minimum penalties assigned to illegal conduct by the legislature.”). We

conclude that the vagueness doctrine does not apply to the aggravating factor of

deliberate cruelty.6

       We affirm.




 WE CONCUR:




       6
          Burrus also relies on State v. Allen to say that because aggravating factors are
considered elements of a crime, they should be subject to the vagueness doctrine. 192
Wn.2d 526, 544, 431 P.3d 117 (2018) (“The aggravating circumstances therefore no
longer meet the definition of “sentencing factors” for Sixth Amendment purposes. They
are elements.”). But the Allen court determined that aggravating circumstances in a
different statutory provision from RCW 9.94A.535, which increased the minimum
sentence, were elements for purposes of the double jeopardy analysis. Id. at 533, 544.
Allen does not address the vagueness doctrine or the RCW 9.94A.535 aggravators.


                                            16